NO. 12-18-00310-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 THE STATE OF TEXAS FOR THE                                   §   APPEAL FROM THE

 BEST INTEREST AND PROTECTION                                 §   COUNTY COURT AT LAW

 OF M.W.J.                                                    §   CHEROKEE COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This accelerated appeal is being dismissed for want of prosecution. See TEX. R. APP. P.
42.3(b). Appellant, M.W.J., perfected his appeal on November 7, 2018. The reporter’s record was
filed on November 8 and the clerk’s record was filed on November 9. M.W.J.’s brief was due on
or before December 2. On December 3, this Court notified M.W.J. that his brief was past due.
We further notified M.W.J. that the appeal may be dismissed for want of prosecution unless a
motion for extension of time, containing a reasonable explanation for the failure to file a brief and
showing that Appellee has not suffered material injury thereby, is filed no later than December 13.
         The December 13 deadline expired and M.W.J. did not file a brief or a motion for extension
of time. Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.
38.8(a)(1), 42.3(b).
Opinion delivered December 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 31, 2019


                                        NO. 12-18-00310-CV


                         THE STATE OF TEXAS FOR THE BEST
                        INTEREST AND PROTECTION OF M.W.J.



                               Appeal from the County Court at Law
                         of Cherokee County, Texas (Tr.Ct.No. 42,457)

                      THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
                      It is therefore ORDERED, ADJUDGED and DECREED by this Court that
the appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.